Citation Nr: 1643721	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016 the Veteran contacted the VA to withdraw his request for a Board hearing.

In July 2016 the Veteran filed a claim for service connection for a back disability, neck disability, and right and left shoulder disability.  The Veteran's claim for service connection for a right shoulder disability is currently before the Board.  The Veteran is currently service-connected for lumbar spine degenerative joint and disc disease with intervertebral disc syndrome and a statement of the case following the Veteran's notice of disagreement with the rating assigned was issued in October 2016, but a substantive appeal, VA Form 9, has not yet been received.  

Neither the claim for service connection for a neck disability nor the claim for service connection for a left shoulder disability have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  The Veteran contends that he injured his right shoulder in May 1984 in a parachute jump.  He reported that he received an asphalt burn as a result of the jump and also had pain in his upper right arm and shoulder.  He reported he later had minor problems with his right shoulder prior to his separation from service for which he did not seek medical attention.  He reported that over the years the minor aches and pains in his shoulders have gotten worse.  See July 2013 Form VA 9.

On VA examination in December 2011 he was diagnosed with right rotator cuff syndrome after a right shoulder x-ray was within normal limits.  The Veteran reported that the condition began in 1987.  The examiner opined that it is at least as likely as not that the Veteran's condition began in service as a result of his May 1984 parachute jump.  In his rationale the examiner cited to the Veteran's receipt of medical treatment for his right shoulder in 1984 and subsequent treatment for the same condition in 2004 and 2007.  However, the RO noted that no such treatment is indicated in the Veteran's medical records and requested clarification of the opinion.  The examiner then opined that it is less likely than not that the Veteran's right shoulder condition is due to service as there are no records describing a right shoulder injury in service.

The examiner therefore based his opinions entirely on the perceived presence or absence of treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

The Veteran has reported, however, that although he was treated solely for the asphalt burn on the right arm he also had pains in his upper arm and shoulder at that time but no examination or medication was given and that complaint was not recorded in his records.  In his Notice of Disagreement he explained that the injury happened when his arm became entangled in the static line and his arm was jerked from the line.

As the VA examiner has contradicted himself and based the opinion solely on the presence or absence of records, the Board finds another examination is necessary. 


Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of his right shoulder disability. All indicated tests and studies should be accomplished and the findings then reported in detail. 
The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disability had its onset during active service or otherwise originated during active service?

The examiner must comment on the Veteran's report of pain at the time of the asphalt burn injury from his arm being jerked by the static cord and also comment on the Veteran's report of pain since that time.

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.

2.  Then, after completing any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







